Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-9, 12-20 and 22 are pending and rejected. Claims 1 and 20 are amended. Claims 10, 11, and 21 are canceled. Claim 22 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel, WO 2017/153406 A1 in view of Novet, WO 2017/014313 A1 (provided on the PTO-892 dated 3/5/2020) and Klem, US 2009/0152664 A1.
The following citations for Novet, WO 2017/014313 A1 are in reference to Novet, US 2018/0371638 A1 which is considered to be the English translation of Novet, WO 2017/014313 A1 because it is the US national stage of the PCT application.  
	Regarding claims 1 and 14, Goebel teaches a method of forming a film (a process for preparing a layer structure, pg. 3, lines 8-10 and Fig. 1), the method comprising: 
depositing a precursor solution on a transparent substrate of a window to form a precursor layer (where an ink is applied to a substrate, that can be a transparent substrate, by printing to form a film on the substrate containing precursors to an organic polymer matrix and constituents of an electrochromic composite layer, pg. 3, line 8 through pg. 4, line 5, pg. 16, lines 24-26, pg. 18, lines 18-21, and pg. 19, lines 12-17, where the ink is considered to be a precursor solution because it contains the precursors to the film in liquid, and where the process manufactures an electrochromic device such as a window, abstract and pg. 33, lines 30-32), the precursor solution comprising: 
electrochromic metal oxide nanoparticles (where the ink includes nanoobjects comprising one or more electrochromic metal oxide nanoparticles, pg. 3, lines 8-14 and pg. 7, lines 23-27); and
a solvent (where the ink includes a first carrier liquid, a second carrier liquid, and a solvent, pg. 3, lines 8-32, where the first and second carrier liquids are also considered solvents because they are carrier liquids for the ink); and 

wherein the film has a thickness of at least 500 nm (where the film has a thickness of preferably 1 to 30 microns, pg. 20, lines 25-30).
As to using a single printing step, Goebel teaches that the application of the ink can be repeated in certain cases and that generally the number of ink application steps depends on the desired thickness of the electrochromic layer to be formed (pg. 20, lines 5-30), indicating that the ink can be applied in a single step since repeating is done in certain cases indicating it is not needed in all cases. They teach that the wet film formed on the surface of the solid substrate has a thickness in the range of 5 microns to 5000 microns, where the wet film thickness is adjustable by appropriate selection of related technical parameters of the coating or printing technique which determine the amount of ink applied per area of the solid substrate (pg. 18, lines 25-29). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the printing parameters and the thickness so as to have formed the desired film in a single printing step and a single annealing step because Goebel indicates that repeating the printing is optional, where the wet film can be applied at a thickness much greater than the preferred final film thickness (applied up to a thickness of 5000 microns wet with a final film having a preferred thickness of 1-30 microns), where by optimizing the process for a single printing step and a single annealing step it will provide the benefit of more efficient processing. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, Goebel suggests optimizing the process to deposit the ink in a single printing step and a single annealing step to provide a film having a thickness within the claimed range, i.e. a film having a thickness of 1-30 microns. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
As to the window being a commercial or residential window, Goebel teaches that the electrochromic device is selected from façade and roof elements such as windows, skylights, roof windows, etc. or as windows in transportation vehicles for aircrafts, trains, cars, and trucks (pg. 33, lines 30-32 and pg. 34, line 1). Therefore, since they indicate that the window can be used in transportation vehicles, this would indicate it is used for commercial purposes, i.e. as a commercial window. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used the ink to form either a residential or commercial window as an electrochromic device because both residential and commercial buildings require windows such that by forming such windows it will be expected to provide a desirable product for residential and commercial purposes.

Novet teaches a method for producing metal oxide nanocrystals, where the nanocrystals are electrochromic metal oxide nanocrystals (abstract and 0308). They teach that ideal nanocrystals for smart windows have rapid bias switching times, high coloration efficiency, and high stability over electrochemical structuring (0007). They teach that the functionality of the electrochromic nanocrystals is dependent on crystal size, structure, and homogeneity (0007). They teach that in the process of forming the metal oxides one or more metal salts are mixed with a non-polar solvent and a first coordinating ligand, where the first coordinating ligand comprises at least one of oleylamine and oleic acid (0020-0021 and 0031). They teach flowing the metal oxide nanocrystals to a ligand exchange reactor coupled within the continuous flow path and exchanging the first coordinating ligand for a second coordinating ligand followed by collecting the metal oxide nanocrystals that are chemically bound to the second coordinating ligand (0032-0036). They teach that the metal oxide nanocrystals have an average particle diameter of 10 nm or less (0089). They teach that the process can provide nanocrystalline materials with uniform particle sizes and a small particle size distribution where the method can provide preparing the nanocrystalline material bound to any functional ligands (0090). They teach that the method allows for rapid, reproducible, and scalable production of substantially homogenous nanocrystals with reduced size dispersion (0103).  

As to the capping ligands, it is noted that Goebel teaches that in certain cases metal salts are physisorbed to the electrochromic metal oxides where the metal salts act as dispersing aids for the metal oxide nanoobjects (pg. 8, lines 7-18 and pg. 9, lines 1-10).
Novet teaches that coordinating ligands bound to the surface of nanoparticles may provide a wide variety of properties to the nanoparticles (0002). They teach that the first ligands may bind to the exterior of the nanocrystals and increase their solubility in the solvent (0106). They teach that the nanocrystals may be synthesized in a non-polar solvent in the presence of a lipophilic ligand, but the desired product may be a 
	They do not teach using C8 or lower capping agents or that annealing removes the capping agent. Goebel teaches annealing at 80-120°C (pg. 20, lines 1-4).
	Klem teaches a photodetector comprising optically sensitive layers (abstract). They teach attaching ligands to quantum dots, where the ligand may be removed (0093). They teach that the QDs include those decorated with oxide (0085, 0092, 0093, and 0522). They teach that the QDs may be fabricated so that the surface has a plurality of ligands that may be exchanged for shorter ligands, in certain cases volatile ligands, and then the ligand-exchanged QDs are solution deposited onto a substrate to form a QD precursor layer (0106). They teach that short ligands are removed from the QD 
	From the teachings of Novet and Klem, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Goebel in view of Novet to have exchange the first ligand prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 

As to the discontinuities in the film, Goebel further teaches that the layer comprises discrete objects comprising electrochromic materials dispersed within a continuous phase (matrix) extending throughout the layer (pg. 4, lines 6-14), where the matrix is formed of one or more organic polymers (pg. 4, lines 15-26). They teach that the ink or precursor solution includes one or more kinds of polymerizable monomers (pg. 3, lines 8-24), where the monomers are precursors of the organic polymer matrix (pg. 19, lines 12-15). Therefore, they teach including in the precursor solution a structural component that is an interconnected supporting matrix around the metal oxide nanoparticles in the form of the organic polymer matrix. It is noted that claim 14 requires a structural component that reduces shrinkage of the precursor layer during annealing to prevent or reduce formation of discontinuities during annealing, where instant claim 16 indicates that the structural component may be an interconnected supporting matrix around the metal oxide nanoparticles. Therefore, Goebel in view of 2 of surface area. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 2, Goebel in view of Novet and Klem suggest the limitations of instant claim 1. As discussed above for claim 1, Novet and Klem provide the suggestion of capping the metal oxide nanoparticles with ligands having 1-10 carbon atoms or specific ligands having carbon atoms within the claimed range to improve dispersion of the metal oxide nanoparticles.
Novet teaches mixing one or more metal salts with a non-polar solvent and a first coordinating ligand, where the first coordinating ligand comprises at least one of oleylamine and oleic acid (0020-0021 and 0031). They teach flowing the metal oxide nanocrystals to a ligand exchange reactor coupled within the continuous flow path and exchanging the first coordinating ligand for a second coordinating ligand followed by collecting the metal oxide nanocrystals that are chemically bound to the second coordinating ligand (0032-0036). They teach that the process can provide nanocrystalline materials with uniform particle sizes and a small particle size distribution where the method can provide preparing the nanocrystalline material bound to any functional ligands (0090).

From the teachings of Novet and Klem, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the ligand exchange process of Novet on the nanocrystals having ligands such as oleylamine, or oleic acid, i.e. C18 ligands because Novet provides a method of forming nanoparticles having ligands such as oleic acid and exchanging the ligands and Klem provides the suggestion of exchanging as-fabricated ligands with greater than 10 carbons for ligands having 1-10 carbon atoms with specific examples having carbon counts within the range of claim 1, such that it will be expected to successfully exchange the C18 ligands for those suggested by Klem. Therefore, in the process of Goebel in view of Novet and Klem the metal oxide nanoparticles will exchange the C18 ligands for C1-10 ligands or specific ligands such as ethylamine, propylamine, etc. (as suggested by Klem at 0455 and discussed above for claim 1). 
Regarding claim 3, Goebel in view of Novet and Klem suggest the limitations of instant claim 2. Klem further teaches that desirable ligands include methylamine (C1), ethylamine (C2), propylamine (C3), butylamine (C4), and caproic acid (C6) (0452 and 0455). They further teach that the ligands include amine-terminated ligands or carboxyl-terminated ligands, where desirable ligands have 1-10 carbon atoms (0452 and 0455). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used exchanged the as one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 4, Goebel in view of Novet and Klem suggest the limitations of instant claim 2. 
	Novet further teaches that the ligand exchange reactor is configured to receive a flow of a first solution, such as initial nanoparticle mixture, and flow of a second solution, such as secondary ligand solution (0213). They teach that the initial nanocrystal mixture comprises a plurality of nanocrystals chemically bound to a plurality of first coordinating ligands soluble in the first solvent, while secondary ligand 
	Klem also teaches performing ligand exchange by dispersing the as-synthesized QDs in a liquid that will dissolve and dissociate the original ligands from the outer surfaces of the QDs and which is or contains the ligands to be substituted onto the QDs (0453).
	From the teachings of Novet and Klem, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the ligand exchange by providing a solution of the metal oxide nanoparticles having the oleylamine or oleic acid capping ligands (C18 ligands) bound thereto, a solvent, and the capping ligands suggested by Klem because Novet and Klem indicate that ligand exchange occurs by mixing a solution of the nanoparticles having the first ligand in a solution containing the second ligand such that it will provide the desired and predictable result of exchanging the large C18 ligands for the ligands suggested by Klem. 
Regarding claim 5, Goebel in view of Novet and Klem suggest the limitations of instant claim 4. Goebel teaches that the electrochromic metal oxides are dispersed in a first carrier liquid for forming the ink (pg. 2, lines 8-14).
Novet further teaches that the ligand exchange reactor where the first coordinating ligand is exchanged for a second coordinating ligand includes a system for creating an emulsion of the two solutions to promote the energetically favorable transfer 
From the teachings of Goebel and Novet, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have sonicated the solution to exchange the C18 capping ligands with the capping ligands suggested by Klem followed by extracting the metal oxide nanoparticles from the sonicated solution and dispersing the extracted metal oxide nanoparticles in a solvent desired by Goebel to form the precursor solution because Novet indicates that sonicating a mixed solution will help the exchange to be energetically favorable and form an emulsion of the materials to increase the contact between the nanoparticles and the second ligand where the nanocrystals are collected after the exchange and Goebel teaches providing the electrochromic metal oxides in a first carrier for forming the ink such that it will provide the desired and predictable result of performing the ligand exchange and then separating the nanocrystals from the solution for forming the desired dispersion, i.e. capped nanocrystal in solvent as desired by Goebel, while preventing the first ligand or any unbound second ligand from contaminating the solution. 
Regarding claims 12 and 13, Goebel in view of Novet and Klem suggest the limitations of instant claim 1. Goebel further teaches that the term electrochromic device refers to a device that comprises at least one electrode comprising an electrochromic material, a counter electrode and an ion conductive separator layer disposed between 
Regarding claims 15-16, Goebel in view of Novet and Klem suggest the limitations of instant claims 1 and 14, where they suggest annealing to remove the capping ligand to form the NTF on the substrate. Goebel teaches that the metal oxide nanoparticles have a diameter ranging from preferably 3 nm to 50 nm (pg. 7, lines 23-27). Novet teaches that the average particle diameter of the nanocrystals is 20 nm or less or 10 nm or less (0088-0089). As discussed above for claim 1, the suggestion is to use the nanocrystals formed by Novet in the process of Goebel such that the average prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  	
Also as discussed above for claim 1, Goebel further teaches that the layer comprises discrete objects comprising electrochromic materials dispersed within a continuous phase (matrix) extending throughout the layer (pg. 4, lines 6-14), where the matrix is formed of one or more organic polymers (pg. 4, lines 15-26). They teach that the ink or precursor solution includes one or more kinds of polymerizable monomers (pg. 3, lines 8-24), where the monomers are precursors of the organic polymer matrix (pg. 19, lines 12-15). Goebel teaches forming electrochromic devices such as façade and roof elements, e.g. windows, skylights, roof windows, etc., or windows for transportation vehicles for aircrafts, trains, cars, and trucks (pg. 33, line 30-pg. 34, line 1), indicating that the film is going to extend over a large area so as to provide a window for the listed applications. Therefore, they teach including in the precursor solution a structural component that is an interconnected supporting matrix around the metal oxide nanoparticles as required by claim 16 for a film extending over a large area such the organic matrix understood to act as a structural component that has an average size that is at least two times greater than the average particle size or an average aspect ratio that is at least two times greater than the average aspect ratio of the nanoparticles because it will extend throughout the large area film containing the nanoparticles. 
It is also noted that Goebel teaches including nanowires as electronically conductive nanoobjects, where the nanowires have a length in the range from 1-100 microns and a diameter in the range of from 1-100 nm (pg. 3, lines 8-17 and pg. 11, lines 
Therefore, since Goebel in view of Novet and Klem teach including components that meet the requirements of claim 15 (nanowires) and components meeting the requirements of claims 15 and 16 (organic matrix), the resulting structural component is understood to reduce shrinkage of the precursor layer during annealing to prevent or reduce the formation of discontinuities during annealing as required by claim 14. 

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Novet and Klem as applied to claim 4 above, and further in view of Perry, US 2010/0027192 A1.
	Regarding claims 6, Goebel in view of Novet and Klem suggest the limitations of instant claim 4, where Klem suggests using C1-10 capping ligands or specific ligands having a carbon count within the claimed range. Goebel teaches that the electrochromic 
	They do not teach that the ligand is a phosphonic acid.
	Perry teaches coated metal oxide nanoparticles comprising a metal oxide nanoparticle having a surface and ligands attached to the metal oxide nanoparticle surface (abstract). They teach that the ligand attached to the metal oxide nanoparticle surface is a phosphonic acid ligand (0006). They teach that the composition of ligand coated metal oxide nanoparticles offers control of surface energy, solubility, and dispersability in organic or polymeric matrixes, and reduction of agglomeration in such media (0083). They teach that the coated nanoparticles are useful when incorporated into solutions or suspensions where the compositions can allow for tailoring of the rate of dissolution or achieving homogeneous suspension in a variety of host media, including liquids and polymeric hosts, by changing the nature of the ligands or terminal groups attached to the ligand (0084). They teach that it is known that phosphoric acids have a high affinity for metal oxide surfaces (0110). They teach that the organic phosphonic acid may comprise methylphosphonic acid and includes a phosphonic acid having the structure Gn-R-Xn where G is a terminal group, R is a bridging group having 1-18 alkyl groups, and X is a phosphonic acid group (0119 and 0121). They teach providing the metal oxide nanoparticles and reacting the metal oxide nanoparticles with the phosphonic acid so as to attach at least some of the phosphonic acid to the metal oxide nanoparticle surface to form a coated metal oxide nanoparticle (0155). They teach exchanging already-coated nanoparticle surface with a different ligand by refluxing 100 mL of an absolute ethanol dispersion of OPA-coated BT with TPDPA (0193), indicating 
	From the teachings of Perry, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Goebel in view of Novet and Klem to have used an organic phosphonic acid having C1-10 carbons or specifically methylphosphonic acid (C1) because Perry teaches that phosphonic acid ligands reduce agglomeration to provide a homogeneous suspension of the coated nanoparticles in liquids where the ligands can be attached using a ligand exchange reaction, where specific ligands include methylphosphonic acid and Klem suggests using C1-10 ligands such that it will be expected to provide control of surface chemistry for improving dispersion in the solvent while having a carbon count in the range suggested by Klem. Therefore, Goebel in view of Novet and Klem suggest using phosphonic acid capping ligands having a carbon count within or overlapping the claimed range. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Novet and Klem as applied to claim 2 above, and further in view of LoCascio, US 2009/0321692 A1 and Jang, US 2018/0303959 A1.
	Regarding claim 7, Goebel in view of Novet and Klem suggest the limitations of instant claim 2.
	They do not teach removing the C12 or higher capping ligand by sonication in a first solution and then mixing with a second solution containing the C8 or lower capping ligand. 

	Jang teaches a nanophosphor where a ligand is removed by sonicating in a 2M acid solution (abstract and 0086-0087). They teach that the sonicated solution was centrifuged to isolate the nanophosphor particles from which a ligand has been removed and the particles were washed with ethanol and dispersed in water (0087).
	From the teachings of LoCascio and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Goebel in view of Novet and Klem to have performed the ligand exchange by preparing a first solution comprising the metal oxide nanoparticle capped with the C18 ligand in a solvent, sonicating the solution, centrifuging the 
Regarding claim 8, Goebel in view of Novet, Klem, Perry, and Jang suggest the limitations of instant claim 7. Goebel teaches that the electrochromic metal oxides are dispersed in a first carrier liquid for forming the ink (pg. 2, lines 8-14). 
Novet further teaches that the ligand exchange reactor where the first coordinating ligand is exchanged for a second coordinating ligand includes a system for creating an emulsion of the two solutions to promote the energetically favorable transfer 
From the teachings of Goebel and Novet, it would have been obvious to a person having ordinary skill in the art to have extracted the metal oxide nanoparticles from the sonicated solution after attaching the ligands suggested by Klem and to have dispersed the extracted metal oxide nanoparticles in a solvent to form the precursor solution because Novet indicates that the nanocrystals are collected after ligand exchange and Goebel teaches providing the electrochromic metal oxides in a first carrier for forming the ink such that it will provide the desired and predictable result of attaching the desired ligand and then separating the nanocrystals from the solution for forming the desired dispersion, i.e. capped nanocrystal in solvent as desired by Goebel, while preventing any unbound second ligand from contaminating the solution. 
Regarding claim 9, Goebel in view of Novet, Klem, Perry, and Jang suggest the limitations of instant claim 7. As discussed above for claim 3, Klem provides the suggestion of using amine ligands and a carboxylic acid ligands having carbon counts within or overlapping the claimed range.

	
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Novet and Klem as applied to claim 15 above, and further in view of Inoue, US 2014/0150855 A1.
Regarding claims 16-17, Goebel in view of Novet and Klem suggest the limitations of instant claim 15, where they suggest annealing to remove the capping ligand to form the NTF on the substrate. As discussed above for claim 15, the nanoparticles of Goebel in view of Novet and Klem are suggested to be spherical so as to have an aspect ratio of about 1 and to have an average particles size overlapping the claimed range. 
As discussed above for claim 15, Goebel teaches including nanowires having an aspect ratio ranging from 10-100000, such that they include elongated nanoparticles having an average aspect ratio within the range of claim 16 that is at least two times greater than an average aspect ratio of the nanoparticles. Goebel teaches including the nanowires as electronically conductive nanoobjects (pg. 11, lines 21-24). 
They do not teach including elongate nanoparticles having an average length ranging from about 10 nm to about 100 nm.
	Inoue teaches a functional material having excellent photocatalytic activity, electric characteristics and the like (abstract). They teach a porous structure body that comprises a first target material and an aggregate body formed by aggregation of a second target material adhering to the first target material (0038). They teach that the first target material is a carbon material selected from a group including carbon nanotubes (0038). They teach that the second target material is titanium oxide or zinc oxide (0038). They teach that the CNT may be a combination of different types of CNT having an average length of D2 (0128). They teach that in consideration of application to 
From the teachings of Inoue, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Goebel in view of Novet and Klem to have used CNTs having an average length of about 50 nm to about 20 microns and an aspect ratio of 5 to 50,000 as the conductive nanowires because Inoue teaches that such CNT characteristics are desirable for electronic devices in terms of electrical and optical characteristics when incorporated into a structure having metal oxide particles such that it will provide desirable electrical and optical properties to the thin film while providing conductive nanowires as desired by Goebel. Therefore, in the process of Goebel in view of Novet, Klem, and Inoue the carbon nanotubes will have an average size that is at least two times greater than the average particle size of the nanoparticles (CNTs have a minimum length of 50 nm) and an average aspect ratio that is at least two times greater than the average aspect ratio of the nanoparticles (CNT aspect ratio minimum is 5, nanoparticle aspect ratio is about 1). Therefore, in the process of Goebel in view of Novet, Klem, and Inoue, the carbon nanotubes and the electrochromic metal oxide particles have ranges meeting the requirements of instant claim 15 and ranges meeting the aspect ratio ranges of claim 16 with an overlapping length range for the scaffolding material. Therefore, the carbon nanotubes in the process of Goebel in view of Novet, Klem, and Inoue are one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Novet and Klem as applied to claim 1 above, and further in view of Garcia, US 2017/0059957 A1 and Haag, US 2017/0084914 A1.
Regarding claims 15-16 and 18, Goebel in view of Novet and Klem suggest the limitations of instant claim 14, where they suggest annealing to remove the capping ligand to form the NTF on the substrate. Goebel teaches that the metal oxide nanoparticles have a diameter ranging from preferably 3 nm to 50 nm (pg. 7, lines 23-27). Novet teaches that the average particle diameter of the nanocrystals is 20 nm or less or 10 nm or less (0088-0089). As discussed above for claim 1, the suggestion is to use the nanocrystals formed by Novet in the process of Goebel such that the average particles size, i.e. diameter of the particles overlaps the claimed range. According to prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As discussed above in the rejection of claim 15 over Goebel in view of Novet and Klem, the electrochromic nanoparticles are suggested to be spherical so as to have an aspect ratio of about 1. 	
Goebel further teaches that the nanoobject comprising one or more electrochromic metal oxides layer may consist of one or more electrochromic metal oxides and one or more other metal oxides which are not electrochromic (pg. 7, lines 14-18). They teach that the metal oxides that are not electrochromic include oxides of Sn, In, etc., and mixtures thereof (pg. 7, lines 14-18). They teach that it is preferred that the nanoobjects exhibit a bimodal or multimodal size distribution to result in higher particle packing densities, resulting in a lower layer porosity (pg. 7, lines 28-30). As discussed above for claims 12 and 13, Goebel teaches forming a device having an ion-conducting layer containing electrolyte disposed between a counter electrode and the layer containing the electrochromic oxide particles. 
	They do not teach including a structural component that comprises the material of claim 18 having dimensions as required by claims 15 and 16.
Garcia teaches an electrochromic device that includes a working electrode that includes nanostructures that may include transition metal oxide nanoparticles and/or nanocrystals configured to tune the color of the device by selectively modulating the transmittance of near-infrared and visible radiation as a function of an applied voltage to the device, i.e. electrochromic metal oxide nanoparticles (abstract). They teach that the working electrode includes nanostructures of a doped transition metal oxide bronze, and optionally nanostructures of a transparent conducting oxide (0031). They teach that 
From the teachings of Garcia, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Goebel in view of Novet and Klem to have selected ITO particles as the metal oxide particles that are not electrochromic particles because Goebel teaches that the metal oxides can be mixtures of indium and tin and they teach forming a window as the electrochromic device and Garcia indicates it is desirable to include transparent conductive oxide particles such as ITO with electrochromic particles in forming EC windows because the TCO prevents UV radiation from reaching the electrolyte and generating electrons such that it will be expected to provide the desired 
Goebel in view of Novet, Klem, and Garcia do not teach that the transparent conductive oxide particles are oversized.
	Haag teaches an anode for use in a lithium ion battery that is composed of an electrode substrate, a paste distributed on the electrode substrate and comprising a plurality of Si, Ge, or SiGe nanocrystals intercalated with lithium ions, and a binder mixed with the paste to adhere the paste to the electrode substrate (abstract). They teach that a higher packing factor can be achieved with bimodal and trimodal distributions, e.g. 50 nm, 17 nm, 6.5 nm nanocrystal size distributions (0055). They teach that the larger-sized nanocrystals arrange to form a base layer on a substrate while the smaller-sized nanocrystals arrange in the spacing between the larger-sized nanocrystals so that the density of the nanocrystals is increased (0062). They teach that the nanoparticles have a multimodal diameter distribution with at least one mode with an average diameter in at least one dimension ranging from a lower limit of about 4 nm, 7 nm, 12 nm, or 25 nm, to an upper limit of about 250 nm, 150 nm, 100 nm, or 50 nm, where the average diameter in at least one dimension may range from any lower limit to any upper limit and encompasses any subset there between (0137).
From the teachings of Haag, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Goebel in view of Novet, Klem, and Garcia to have included the particles of the working electrode in a bimodal size distribution where the electrochromic metal oxide particles range from 10 nm or less and the transparent conductive oxide particles range from 25 to 50 nm or about 50 nm because Haag one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, since Goebel in view of Novet, Klem, Garcia, and Haag provide electrochromic metal oxide particles having an average diameter within the range of claim 15 and transparent conductive oxide particles having an average diameter within the range of instant claim 16 the resulting oversized particles are expected to provide the . 

	
Claims 15-16  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Novet and Klem as applied to claim 1 above, and further in view of Coleman, US 5,876,633 and Zhao, “Superionic Conductivity in Lithium-Rich Anti-Perovskites”, 2012.
Regarding claims 15-16 and 19, Goebel in view of Novet and Klem suggest the limitations of instant claim 14, where they suggest annealing to remove the capping ligand to form the NTF on the substrate. Goebel teaches that the metal oxide nanoparticles have a diameter ranging from preferably 3 nm to 50 nm (pg. 7, lines 23-27). Novet teaches that the average particle diameter of the nanocrystals is 20 nm or less or 10 nm or less (0088-0089). As discussed above for claim 1, the suggestion is to use the nanocrystals formed by Novet in the process of Goebel such that the average particles size, i.e. diameter of the particles overlaps the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As discussed above in the rejection of claim 15 over Goebel in view of Novet and Klem, the electrochromic nanoparticles are suggested to be spherical so as to have an aspect ratio of about 1. 	  	
	Goebel further teaches that electrolyte is dispersed in the matrix formed of one or more organic polymers (pg. 4, lines 15-26). They teach that both an electronically conductive network and an ionically conductive network extend throughout the + that contains at least one anion which is different from OH- (pg. 4, lines 15-26).
	They do not teach including a structural component that comprises the material of claim 19 having the dimensions required by claims 15 and 16.
Coleman teaches electrochromically active materials (abstract). They teach that when the electrochromic doped metal oxide materials are used in electrochromic display devices, such materials are typically disposed in a laminate structure, e.g. a layer of electrochromic materials in contact with a layer of ion-supplying electrolyte (Col. 7, lines 19-30). They teach that alternatively, displays can be fashioned by providing a layer comprising electrochromic particles in an electrolyte matrix (Col. 7, lines 19-30). 
Zhao teaches a novel class of solid electrolytes with three-dimensional conducting pathways based on lithium-rich anti-perovskites (LiRAP) with ionic conductivity greater than 10-3 S/cm at room temperature and activation energy of 0.2-0.3 eV (abstract). They teach that the new crystalline materials can be readily manipulated via chemical, electronic, and structural means to boost ionic transport and serve as high-performance solid electrolyte for superionic Li+ conduction in electrochemistry applications (abstract). They teach that the anti-perovskites have a formula ClOLi3 or Li3OCl and (Cl, Br)OLi3 (pg. 15042, Introduction). 
	From the teachings of Coleman and Zhao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to -3 S/cm at room temperature and activation energy of 0.2-0.3 eV such that it will be expected to provide a desirable electrolyte and to ensure it will form an ion-conducting network throughout the film with the electrochromic metal oxide particles in contact with a LiRAP solid electrolyte as suggested by Coleman and Zhao. Therefore, Goebel in view of Novet, Klem, Coleman, and Zhao suggest including a structural component comprising a matrix selected from a LiRAP material having the formula Li3OX where X is Cl or Br, i.e. a halogen in addition to the organic matrix. It is noted that since the LiRAP material provides an ion-conducting matrix it is considered to be a structural component having an average size that is at least two times greater than an average particle size of the nanoparticles since it will extend throughout the nanoparticles as a connected matrix.  
	Further, since Goebel in view of Novet, Klem, Coleman, and Zhao suggest including the matrix meeting the requirements of instant claims 15, 16, and 19, the structural material is considered to reduce shrinkage of the precursor layer during the annealing to prevent or reduce formation of discontinuities during annealing.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel, WO 2017/153406 A1 in view of Novet, WO 2017/014313 A1 (provided on the PTO-892 dated 3/5/2020), Klem, US 2009/0152664 A1, Inoue, US 2014/0150855 A1, and Haag, US 2017/0084914 A1.
The following citations for Novet, WO 2017/014313 A1 are in reference to Novet, US 2018/0371638 A1 which is considered to be the English translation of Novet, WO 2017/014313 A1 because it is the US national stage of the PCT application.  
Regarding claim 20, as discussed above for claims 1, 2, 12, and 15, Goebel in view of Novet and Klem provide the suggestion of providing a precursor solution comprising solvent and electrochromic metal oxide nanoparticles having an average particle size ranging from 10 nm or less and having a C18 capping ligand bound thereto, exchanging the C18 ligand for a ligand having 1-10 carbon atoms or having a carbon count within the claimed range (methylamine, ethylamine, propylamine, etc. as suggested by Klem), depositing the precursor solution on a substrate to form a precursor layer, and annealing the precursor layer to remove the capping ligands from a working electrode of an electrochromic device on the substrate, where the electrochromic nanoparticles are suggested to be spherical so as to have an aspect ratio of about 1. 
As discussed above for claims 16 and 17, Inoue provides the suggestion to have used CNTs having an average length of about 50 nm to about 20 microns and an aspect ratio of 5 to 50,000 as the conductive nanowires in the process of Goebel in view of Novet and Klem because Inoue teaches that such CNT characteristics are desirable for electronic devices in terms of electrical and optical characteristics when incorporated into a structure having metal oxide particles such that it will provide desirable electrical and optical properties to the thin film while providing conductive nanowires as desired one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding the oversized nanoparticles comprising a metal oxide, Goebel further teaches that the nanoobject comprising one or more electrochromic metal oxides layer may consist of one or more electrochromic metal oxides and one or more other metal oxides which are not electrochromic (pg. 7, lines 14-18). They teach that it is preferred that the nanoobjects exhibit a bimodal or multimodal size distribution to result in higher particle packing densities, resulting in a lower layer porosity (pg. 7, lines 28-30). Further, in the process of Goebel in view of Novet, Klem, and Inoue, the suggestion is to 
As discussed above for claims 16 and 18, Haag indicates that bimodal size distributions of nanocrystals lead to better packing for an electrode, where at least one dimension ranging from a lower limit of about 4 nm, 7 nm, 12 nm, or 25 nm, to an upper limit of about 250 nm, 150 nm, 100 nm, or 50 nm, where the average diameter in at least one dimension may range from any lower limit to any upper limit and encompasses any subset there between and they indicate that a distribution having a largest particle size of 50 nm is suitable. 
From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Goebel in view of Novet, Klem, and Inoue to have form the bimodal metal oxide particles distribution where the electrochromic metal oxide particles range from 10 nm or less (as provided by Novet) and the non-electrochromic metal oxide particles range from 25 to 50 nm or about 50 nm because Novet provides particles having a diameter of 10 nm or less, Goebel indicates that it is desirable to have metal oxide particles in a bimodal distribution, and Haag indicates that bimodal size distributions of nanocrystals lead to better packing for an electrode, where at least one dimension ranging from a lower limit of about 4 nm, 7 nm, 12 nm, or 25 nm, to an upper limit of about 250 nm, 150 nm, 100 nm, or 50 nm, where the average diameter in at least one dimension may range from any lower limit to any upper limit and encompasses any subset there between and they indicate that a distribution having a largest particle size of 50 nm is suitable such that it will be expected to provide electrochromic metal oxide particles having a desirable size while also providing improved packing in the working electrode one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, since Goebel in view of Novet, Klem, Inoue, and Haag provide electrochromic metal oxide particles having an average diameter overlapping the range of claim 20 and non-electrochromic metal oxide particles having an average diameter within the range of instant claim 20, the resulting oversized particles are expected to provide the claimed structural component that will reduce shrinkage of the precursor layer during the annealing to prevent or reduce formation of discontinuities during annealing. 
Therefore, Goebel in view of Novet, Klem, Inoue, and Haag provide the limitations of claim 20 where both a scaffolding agent and oversized nanoparticles comprising metal oxide are included in the precursor solution as structural components.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Goebel in view of Novet, Klem, Inoue, and Haag as applied to claim 20 above, and further in view of Coleman, US 5,876,633, and Zhao, “Superionic Conductivity in Lithium-Rich Anti-Perovskites”, 2012.
Regarding claim 22, Goebel in view of Novet, Klem, Inoue, and Haag suggest the limitations of instant claim 20. Goebel further teaches that electrolyte is dispersed in + that contains at least one anion which is different from OH- (pg. 4, lines 15-26).
	They do not teach including a structural component that comprises LiRAP.
As discussed above for claim 19, Coleman and Zhao provide the suggestion to have included in the nanoparticle dispersion an ionic conducting species such as the LiRAP materials of Zhao as a matrix along with the organic polymer because Goebel teaches including electrolyte in the matrix to act as an interconnected ionically conducting network through the film, Coleman indicates that in electrochromic devices the electrochromic metal oxide particles can be dispersed in an electrolyte matrix, and because Zhao indicates that LiRAP is an ionic conducting material that has an ionic conductivity greater than 10-3 S/cm at room temperature and activation energy of 0.2-0.3 eV such that it will be expected to provide a desirable electrolyte throughout the layer to ensure it will form an ion-conducting network throughout the film with the electrochromic metal oxide particles in contact with a LiRAP solid electrolyte. Therefore, Goebel in view of Novet, Klem, Inoue, Haag, Coleman, and Zhao as suggest including a structural component comprising a matrix selected from a LiRAP material having the formula Li3OX where X is Cl or Br, i.e. a halogen in addition to the organic 

Response to Arguments
Applicant's arguments filed January 12, 2021 have been fully considered. In light of the amendment to claim 1, Applicant’s arguments over McGregor are considered persuasive. Therefore, the rejection has been modified with the new references of Goebel and Klem. McGregor and Jasieniak are no longer used in the current rejection and therefore Applicant’s arguments are moot. 
Regarding Applicant’s arguments over claims 20 and 22, it is noted that the new reference of Goebel provides the suggestion to include electrolyte dispersed throughout a matrix, a bimodal metal oxide nanoparticle distribution, and including elongated nanoparticles, i.e. nanowires, in the working electrode of an electrochromic device. The references of Inoue, Haag, Coleman, and Zhao are used to provide the specific characteristics of these features.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718